


AMENDMENT #2
TO
DEED OF LEASE
 


 
THIS AMENDMENT #2 TO LEASE AGREEMENT (the "Amendment #2") is made as of the 18th
day of June 2009, by and between ePLUS, INC. ("Tenant"), and Norton Building 1
LLC ("Landlord").
 
WHEREAS, the Landlord is the owner of certain property, located in Fairfax
County, Virginia, with a street address of 13595 Dulles Technology Drive,
Herndon, Virginia (the "Property"), improved by a two-story office building
located thereon (the "Building"); and,
 
WHEREAS, the Tenant and Landlord are parties to that certain LEASE AGREEMENT
dated as of December 23, 2004 (the “Lease”) and AMENDMENT #1 dated as of July 1,
2007 (“Amendment #1”); and,
 
WHEREAS, the Tenant and Landlord desire to enter modify the Lease to provide for
the occupancy of the entire Premises for an additional five (5) year term at its
expiration on December 31, 2009, upon the terms and conditions more particularly
set forth herein.
 
NOW, THEREFORE, the parties hereto, intending legally to be bound, hereby
covenant and agree as set forth below:
 
1.  
The capitalized terms contained in this Amendment #2 and not herein defined
shall have the same meanings as ascribed to them in the Lease.

 
2.  
Section 1.1(b) is modified to provide that Base Rent from and after January 1,
2010 shall be $21.50  per square foot, subject to adjustment for actual 2009
operating expenses as provided in Section 6 below and subject to annual
increases as set forth in Section 3.22.

 
3.  
Section 1.1(d) is modified to provide for a new Expiration Date of December 31,
2014.

 
4.  
Section 3.1 is modified to provide that the Base Rent as of January 1, 2010
shall be $100,118.33  per month subject to adjustment for actual 2009 operating
expenses as provided in Section 6.

 
5.  
The adjustment provided for in Section 3.4 of the Lease as modified by Section 5
of Amendment #1 is eliminated in its entirety, effective for periods on or after
January 1, 2010.

 
6.  
Tenant shall remain responsible for 100% of increases over Base Year Expenses in
Utilities, operating charges, insurance and real estate taxes for all periods on
or after January 1, 2010.  Base Year Expenses shall be modified for periods on
and after January 1, 2010 to actual Utilities, operating charges, insurance and
real estate taxes for calendar year 2009.  For purposes of Sections 2 and 4
above modified Base Year Expenses have been estimated at $9.52 per square
foot.  Should actual Utilities, operating charges, insurance and real estate
taxes for calendar year 2009 be more or less than $9.52 per square foot, Base
Rent provided for in Section 2 above and monthly Base Rent provided for in
Section 4 above shall be modified accordingly.  Such adjustment shall be
determined on or before April 30, 2010.

 
7.  
Section 3.2 of the Lease shall be modified to provide for annual increases of
2.75% on a Base Rent, net of expenses factor of $11.98 per square foot,
beginning one year from the January 1, 2010 renewal commencement date.

 
8.  
 Section 3.4 of the Lease and Section 5 of Amendment #1 shall be deleted in
their entirety for periods beginning on and after January 1, 2010.

 
9.  
Section 18.18 of the Lease is deleted in its entirety.

 
10.  
Section 2.4 of the Lease is replaced in its entirety by the following language:

 
“Early Termination Right.  Tenant may elect to terminate this Lease with respect
to the entire Premises on December 31, 2012 by six (6) months prior written
notice, if Tenant, in good faith, determines that the Premises are no longer
physically suitable for its needs.  There shall be no penalty fee associated
with such termination; however, Tenant shall be liable to Landlord for normal
and reasonable restoration costs incurred by Landlord on account of damage to
the Leased Premises, and for costs of any alterations needed to secure the
surrendered space. These costs shall be paid by Tenant as Additional Rent, to be
paid within 60 days after invoice therefore by Landlord.”
 
11.  
Except as modified as provided in this Amendment all terms and conditions of the
Lease as modified by Amendment #1 shall remain in full force and effect.

 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment #2 under
seal on the day and year first above written.
 
TENANT:
 
ePlus
 
By:  /s/  Steven Mencarini                                          
 
Name:  Steven
Mencarini                                                          
 
Title:  Senior Vice
President                                                      

 
LANDLORD:
 
NORTON BUILDING 1, LLC
 
 
By:  /s/ Michael W. Scott                                               
 
Name:  Michael W. Scott
 
Title: Manager
 


 



